                  Case 2:20-cr-00823-BRM Document 5 Filed 10/08/20 Page 1 of 1 PageID: 9
  '!ill AO 472 (Rev. 12/03) Order of Detention Pending Trial


                                             UNITED STATES DISTRICT COURT
                                                                             District of
              UNITED STATES OF AMERICA
                                   v.                                                       ORDER OF DETENTION PENDING TRIAL
              WILFREDO RIVERA                                                            Case 20-cr-00823-BRM-1
                           Defendant
    In accordance with the Bail Reform Act, I 8 U.S.C. § 3 J42(f), a detention hearing has been held. I conclude that the following facts require the
detention of the defendant pending trial in this case.
                                                                      Part I-Findings of Fact
  0      (I   The defendant is charged with an offense described in 18 U.S. C. § 3142(f)(l) and has been convicted ofa                   D   federal            D   sta
              O acrimeofviolenceasdefinedin 18 U.S.C. § 3156(a)(4).
              O an oftense for which the maximum sentence is life imprisonment or death.
              •    an offense for which a maximum term of imprisonment of ten years or more is prescribed

                  § 3142(£)(1 )(A)-(C), or comparable state or local offenses.
  D      (2 The oftense described in finding (I) was committed while the defendant was on release pending trial for a federal, state or local offense.
  D      (3 A period of not more than five years has elapsed since the O date of                   O release of the defendant from imprisonment
            for the oftense described in finding (I).
  D      (4 Findings Nos. (I), (2) and (3) establish a rebuttable presumption that no condition or combination of conditions will reasonably assure the
            safety of (an) other person(s) and the community. I further find that the defendant has not rebutted this presumption.
                                                                  Alternative Findings (A)
  •      (I
            There is probable cause to believe that the defendant has committed an offense
            D for which a maximum term of imprisonment of ten years or more is prescribed _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            D under 18 U.S.C. § 924(c).
  •      (2 The defendant has not rebutted the presumption established by finding 1that no condition or combination of conditions will reasonably assure
            the appearance of the defendant as required and the safety of the community.
                                                                  Alternative Findings (8)
  ••     (I There  is a serious risk that the defendant will not appear.
         (2 There is a serious risk that the defendant will endanger the safety of another person or the community.




                                                    Part II-Written Statement of Reasons for Detention
       I find that the credible testimony and information submitted at the hearing establishes by                 •     clear and convincing evidence   •   a   prepon-
   derance of the evidence that




                                                            Part III-Directions Regarding Detention
     The defendant is committed to the custody of the Attorney General or his designated representative for confinement in a corrections facility separate,
to the extent practicable, from persons awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded a
reasonable opportunity for private consultation with defense counsel. On' order-~ court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility shall deliver the q¢'°few:la!1t to the l.\nit~d ~~~rshal for the purpose ofan appearance
in connection with a court proceeding.                                          {" . <' ? : 1:, <. _" '.,;: '.        >·/ , ·_.,
  10/8/20                                                                      l{_;.....,✓'"Jv. -J ~ ·,,I J-'J'•..i..,J •.\.
                                                                                                     1

                          Date                                                                      .__, Signature ofJudge
                                                                                                           Cathy L. W aldor
                                                                                                         Name and Title ofJudge
  *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 80 I et seq.); (b) Controlled Substances Import and Export Act (21 U. S.C. §
951 etseq.);or(c)Section I ofActofSept.15, 1980(21 U.S.C. §955a).
